DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 10/05/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to examine all of the claims in a single application because search and examination of Groups I and II would overlap to such an extent that it would not be a serious burden on the Office to examine all of the claims in a single application.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because the inventions have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search, and because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, such as searching different classes/subclasses, or employing different search queries because the inventions are distinct from each other as explained in the restriction requirement mailed on 08/05/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motofuji et al. (JP 2015-145437 A, machine translation in English used for citation).
Regarding claims 1-3, Motofuji teaches copolymer of tetrahydro furan and 3-ethyl-3-(2-ethyl hexyloxy)ethyloxetane [0079], which reads on a copolymer comprising first polymerized units of the formula (1) wherein R1 is an unsubstituted C2 alkyl group, and R2 is a C9 alkyl group that includes one of -O-, and second polymerized units of the formula (2) wherein R3 is an unsubstituted C4 alkyl group, wherein the first polymerized units and the second polymerized units are chemically different, and the copolymer is free of fluorine as claimed in claim 1, wherein R2 has a branched structure as claimed in claim 2, wherein the copolymer further comprises a third polymerized unit of formula (3) wherein R4 is a C4 alkyl as claimed in claim 3. This because a fraction of Motofuji’s tetrahydro furan reads on the claimed second polymerized units of the formula (2) wherein R3 is an unsubstituted C4 alkyl group, and the remaining fraction of Motofuji’s tetrahydro furan reads on the claimed third polymerized unit of formula (3) wherein R4 is a C4 alkyl.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2004-149771 A, machine translation in English used for citation).
Regarding claim 1, Kobayashi teaches a polyether polyol obtained by random or block copolymerization of an ether structure of formula [0025] 
    PNG
    media_image1.png
    94
    210
    media_image1.png
    Greyscale
 [Abstract, 0015] with a compound having another polyol structure [0025], wherein R1 and R2 each represents a hydrogen atom or an alkyl group which may have a substituent, and at least one of R1 and R2 has 2 or more carbon atoms [Abstract, 0016, 0018], wherein the upper limit of the total number of carbon atoms of each of R1 and R2 is 12 or less [0019], wherein the alkyl group may have a substituent that is chlorine, bromine, an alkoxyl group, a formyl group, acyloxy group, hydroxyl group, acyl group, acetyloxy group, acetyl group, propionyl group, propionyloxy group, or a carboxyl group [0020], wherein the compound having another polyol structure [0025] is ethylene oxide, propylene oxide, butylene oxide, trimethylene oxide, tetramethylene oxide, pentamethylene oxide, or hexamethylene oxide [0026], which reads on a copolymer comprising first polymerized units of the formula (1) wherein R1 is H or a substituted or unsubstituted C1-C6 alkyl group, and R2 is H or a substituted or unsubstituted C2-C12 alkyl group that optionally includes one or more of -O-, -C(O)-, or -C(O)O, and second polymerized units of the formula (2) wherein R3 is an unsubstituted C2-C6 alkyl group, wherein the first polymerized units and the second polymerized units are chemically different, and the copolymer is free of fluorine.
Kobayashi does not teach a specific embodiment wherein R2 is a substituted or unsubstituted C3-C20 alkyl group that optionally includes one or more of -O-, -S-, -N-, -C(O)-, or -C(O)O-, -N-C(O)-NR-, where R is H or a substituted or unsubstituted C1-C6 alkyl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select an alkyl group having 3 or more and 12 or less carbon atoms and optionally having a substituent that is chlorine, bromine, an alkoxyl group, a formyl group, acyloxy group, hydroxyl group, acyl group, acetyloxy group, acetyl group, propionyl group, propionyloxy group, or a carboxyl group as one of Kobayashi’s R1 and R2 in Kobayashi’s formula 
    PNG
    media_image1.png
    94
    210
    media_image1.png
    Greyscale
, which would read on wherein R2 is a substituted or unsubstituted C3-C12 alkyl group that optionally includes one or more of -O-, -C(O)-, or -C(O)O- as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a sufficient effect of inhibiting the crystallinity of the polyether skeleton, for providing a sufficient temperature dependence of the elastic recovery rate when the polyurethane resin, for providing a large effect of inhibiting crystallinity, for preventing restriction of free rotation of the main chain, for preventing an increase of the glass transition temperature, and for providing good low-temperature physical property of the polyurethane resin because Kobayashi teaches that R1 and R2 each represents a hydrogen atom or an alkyl group which may have a substituent, that at least one of R1 and R2 has 2 or more carbon atoms [Abstract, 0016, 0018], that if it is not satisfied, the effect of inhibiting the crystallinity of the polyether skeleton is small, so that the temperature dependence of the elastic recovery rate is insufficient when the polyurethane resin is used [0018], that if the alkyl group directly bonded to the main chain is too large, the effect of inhibiting crystallinity becomes large, but conversely, the free rotation of the main chain is restricted due to its steric hindrance, so that the glass transition temperature is increased and the low-temperature physical property of the polyurethane resin deteriorates [0019], that the upper limit of the total number of carbon atoms of each of R1 and R2 is 12 or less [0019], and that the alkyl group may have a substituent that is chlorine, bromine, an alkoxyl group, a formyl group, acyloxy group, hydroxyl group, acyl group, acetyloxy group, acetyl group, propionyl group, propionyloxy group, or a carboxyl group [0020].
Regarding claim 2, Kobayashi teaches that R1 and R2 each represents a hydrogen atom or an alkyl group which may have a substituent, that at least one of R1 and R2 has 2 or more carbon atoms [Abstract, 0016, 0018], that the upper limit of the total number of carbon atoms of each of R1 and R2 is 12 or less [0019], and that the alkyl group is optionally an isopropyl group or a t-butyl group [0019], which optionally reads on wherein R2 has a branched structure as claimed.
Kobayashi does not teach a specific embodiment wherein R2 has a branched structure. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select an isopropyl group or a t-butyl group as one of Kobayashi’s R1 and R2 in Kobayashi’s formula 
    PNG
    media_image1.png
    94
    210
    media_image1.png
    Greyscale
, which would read on wherein R2 has a branched structure as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a sufficient effect of inhibiting the crystallinity of the polyether skeleton, for providing a sufficient temperature dependence of the elastic recovery rate when the polyurethane resin, for providing a large effect of inhibiting crystallinity, for preventing restriction of free rotation of the main chain, for preventing an increase of the glass transition temperature, and for providing good low-temperature physical property of the polyurethane resin because Kobayashi teaches that R1 and R2 each represents a hydrogen atom or an alkyl group which may have a substituent, that at least one of R1 and R2 has 2 or more carbon atoms [Abstract, 0016, 0018], that if it is not satisfied, the effect of inhibiting the crystallinity of the polyether skeleton is small, so that the temperature dependence of the elastic recovery rate is insufficient when the polyurethane resin is used [0018], that if the alkyl group directly bonded to the main chain is too large, the effect of inhibiting crystallinity becomes large, but conversely, the free rotation of the main chain is restricted due to its steric hindrance, so that the glass transition temperature is increased and the low-temperature physical property of the polyurethane resin deteriorates [0019], that the upper limit of the total number of carbon atoms of each of R1 and R2 is 12 or less [0019], and that the alkyl group is optionally an isopropyl group or a t-butyl group [0019].
Regarding 3, Kobayashi teaches that the compound having another polyol structure [0025] is optionally ethylene oxide, propylene oxide, butylene oxide, trimethylene oxide, or tetramethylene oxide [0026], which optionally reads on where the copolymer further comprises a third polymerized unit of formula (3) wherein R4 is a C2 to C4 alkyl a claimed. This is because a fraction of Kobayashi’s ethylene oxide, propylene oxide, butylene oxide, trimethylene oxide, or tetramethylene oxide would read on the claimed second polymerized units of the formula (2) wherein R3 is a substituted or unsubstituted C1-C4 alkyl group, and one repeating unit of Kobayashi’s ethylene oxide, propylene oxide, butylene oxide, trimethylene oxide, or tetramethylene oxide would read on the claimed third polymerized unit of formula (3) wherein R4 is a C2 to C4 alkyl.
Kobayashi does not teach a specific embodiment where the copolymer further comprises a third polymerized unit of formula (3). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kobayashi’s ethylene oxide, propylene oxide, butylene oxide, trimethylene oxide, or tetramethylene oxide as Kobayashi’s compound having another polyol structure, which would read on where the copolymer further comprises a third polymerized unit of formula (3) wherein R4 is a C2 to C4 alkyl a claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of Kobayashi’s compound having another polyol structure because Kobayashi teaches that the compound having another polyol structure [0025] is optionally ethylene oxide, propylene oxide, butylene oxide, trimethylene oxide, or tetramethylene oxide [0026].
Regarding claim 4, Kobayashi teaches that the polyether polyol is obtained by random or block copolymerization of an ether structure of formula [0025] 
    PNG
    media_image1.png
    94
    210
    media_image1.png
    Greyscale
 [Abstract, 0015] with a compound having another polyol structure [0025], wherein R1 and R2 each represents a hydrogen atom or an alkyl group which may have a substituent, and at least one of R1 and R2 has 2 or more carbon atoms [Abstract, 0016, 0018], wherein the upper limit of the total number of carbon atoms of each of R1 and R2 is 12 or less [0019], wherein the alkyl is optionally a methyl group [0019], wherein the alkyl group may have a substituent that is chlorine, bromine, an alkoxyl group, a formyl group, acyloxy group, hydroxyl group, acyl group, acetyloxy group, acetyl group, propionyl group, propionyloxy group, or a carboxyl group [0020], wherein the compound having another polyol structure [0025] is optionally tetramethylene oxide [0026], which reads on wherein the first polymerized units are optionally of the formula (1-1), the second polymerized units are optionally of the formula (2-1), and optionally further comprising third polymerized units of the formula (4): wherein R4 is a substituted or unsubstituted C1-C12 alkyl group that optionally includes one or more of -O-, -C(O), or -C(O)O-.
Kobayashi does not teach a specific embodiment wherein the first polymerized units are of the formula (1-1) wherein R4 is a substituted or unsubstituted C3-C20 alkyl group that optionally includes one or more of -O-, -S-, -N-, -C(O)-, or -C(O)O-, and the copolymer of claim 3 further comprising third polymerized units of the formula (4). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a methyl group as Kobayashi’s R1 in Kobayashi’s formula 
    PNG
    media_image1.png
    94
    210
    media_image1.png
    Greyscale
, to select an alkyl group having 3 or more and 12 or less carbon atoms and optionally having a substituent that is chlorine, bromine, an alkoxyl group, a formyl group, acyloxy group, hydroxyl group, acyl group, acetyloxy group, acetyl group, propionyl group, propionyloxy group, or a carboxyl group as a fraction of Kobayashi’s R2 in Kobayashi’s formula, and to select a methyl group as the remaining fraction of Kobayashi’s R2 in Kobayashi’s formula, which would read on wherein the first polymerized units are of the formula (1-1) wherein R4 is a substituted or unsubstituted C3-C12 alkyl group that optionally includes one or more of -O-, -C(O)-, or -C(O)O-, and the copolymer of claim 3 further comprising third polymerized units of the formula (4) as claimed. This is because a fraction of Kobayashi’s formula where Kobayashi’s R2 is a methyl group would read on the claimed third polymerized units, and the fraction of Kobayashi’s formula where Kobayashi’s R2 is an alkyl group having 3 or more and 12 or less carbon atoms and optionally having a substituent that is chlorine, bromine, an alkoxyl group, a formyl group, acyloxy group, hydroxyl group, acyl group, acetyloxy group, acetyl group, propionyl group, propionyloxy group, or a carboxyl group would read on the claimed first polymerized units. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a sufficient effect of inhibiting the crystallinity of the polyether skeleton, for providing a sufficient temperature dependence of the elastic recovery rate when the polyurethane resin, for providing a large effect of inhibiting crystallinity, for preventing restriction of free rotation of the main chain, for preventing an increase of the glass transition temperature, and for providing good low-temperature physical property of the polyurethane resin because Kobayashi teaches that R1 and R2 each represents a hydrogen atom or an alkyl group which may have a substituent, that at least one of R1 and R2 has 2 or more carbon atoms [Abstract, 0016, 0018], that if it is not satisfied, the effect of inhibiting the crystallinity of the polyether skeleton is small, so that the temperature dependence of the elastic recovery rate is insufficient when the polyurethane resin is used [0018], that if the alkyl group directly bonded to the main chain is too large, the effect of inhibiting crystallinity becomes large, but conversely, the free rotation of the main chain is restricted due to its steric hindrance, so that the glass transition temperature is increased and the low-temperature physical property of the polyurethane resin deteriorates [0019], that the upper limit of the total number of carbon atoms of each of R1 and R2 is 12 or less [0019], that the alkyl is optionally a methyl group [0019], and that the alkyl group may have a substituent that is chlorine, bromine, an alkoxyl group, a formyl group, acyloxy group, hydroxyl group, acyl group, acetyloxy group, acetyl group, propionyl group, propionyloxy group, or a carboxyl group [0020].
Kobayashi does not teach a specific embodiment wherein the second polymerized units are of the formula (2-1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kobayashi’s tetramethylene oxide as Kobayashi’s compound having another polyol structure, which would read on wherein the second polymerized units are of the formula (2-1) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of Kobayashi’s compound having another polyol structure because Kobayashi teaches that the compound having another polyol structure [0025] is optionally tetramethylene oxide [0026].
Regarding claim 5, Kobayashi teaches a composition comprising a polyurethane resin and optionally an organic solvent [0038], wherein the polyurethane resin is prepared by reacting a polyol compound with a polyisocyanate compound [0024], wherein the polyol compound is the polyether polyol [0025], which reads on a composition comprising the copolymer and optionally a solvent.
Kobayashi does not teach a specific embodiment of the composition further comprising a solvent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s organic solvent to modify Kobayashi’s composition, which would read on the composition further comprising a solvent as claimed. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that other additives maybe added to the polyurethane resin [0038], and that examples thereof include an organic solvent [0038], which would have been beneficial for modifying the viscosity or the processability of a composition comprising Kobayashi’s polyurethane resin.
Regarding claim 6, Kobayashi teaches a composition comprising a polyurethane resin and optionally a silicon compound that is a copolymer [0038], which reads on a composition comprising the copolymer of claim 1 and optionally a matrix polymer.
Kobayashi does not teach a specific embodiment of the composition further comprising a matrix polymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s silicon compound that is a copolymer to modify Kobayashi’s composition, which would read on the composition further comprising a matrix polymer as claimed. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that other additives maybe added to the polyurethane resin [0038], and that these additives are optionally a silicon compound that is a copolymer [0038], which would have been beneficial for modifying the viscosity or the processability of a composition comprising Kobayashi’s polyurethane resin.
Regarding claim 9, Kobayashi teaches a composition comprising a polyurethane resin and optionally melamine [0038], which optionally reads on the composition of claim 6, further comprising a crosslinking agent as claimed.
Kobayashi does not teach a specific a specific embodiment of the composition of claim 6, further comprising a crosslinking agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s melamine to modify Kobayashi’s composition, which would read on the composition of claim 6, further comprising a crosslinking agent as claimed. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that other additives may be added to the polyurethane resin, and that these additives are optionally melamine [0038], which would have been beneficial for modifying mechanical properties of a composition comprising Kobayashi’s polyurethane resin.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motofuji et al. (JP 2015-145437 A, machine translation in English used for citation) as applied to claim 1.
Regarding claim 5, Motofuji teaches the copolymer of claim 1 as explained above. Motofuji teaches a urethane resin for a display buffer layer obtained by reacting a polyether diol, a dicarboxylic acid, an organic diisocyanate and/or a modified product thereof, and a (meth)acrylate [Abstract, 0007, 0017], wherein the polyether diol is obtained by copolymerizing a tetrahydro furan and oxetane having a specific substituent [Abstract, 0007, 0011], wherein the polyether diol is copolymer of tetrahydro furan and 3-ethyl-3-(2-ethyl hexyloxy)ethyloxetane [0079]. Motofuji teaches a resin composition for display buffer layer comprising [0019] the urethane resin for the display buffer layer [0017] and optionally a solvent [0064], which reads on a composition comprising the copolymer of claim 1 and optionally a solvent.
Motofuji does not teach a specific embodiment of the composition further comprising a solvent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Motofuji’s solvent to modify Motofuji’s resin composition for display buffer layer, which would read on the composition further comprising a solvent as claimed. One of ordinary skill in the art would have been motivated to do so because Motofuji teaches that the resin composition for display buffer layer optionally comprises a solvent [0064], which would have been beneficial for modifying the viscosity or processability of Motofuji’s resin composition for display buffer layer.
Regarding claim 6, Motofuji teaches the copolymer of claim 1 as explained above. Motofuji teaches a urethane resin for a display buffer layer obtained by reacting a polyether diol, a dicarboxylic acid, an organic diisocyanate and/or a modified product thereof, and a (meth)acrylate [Abstract, 0007, 0017], wherein the polyether diol is obtained by copolymerizing a tetrahydro furan and oxetane having a specific substituent [Abstract, 0007, 0011], wherein the polyether diol is copolymer of tetrahydro furan and 3-ethyl-3-(2-ethyl hexyloxy)ethyloxetane [0079]. Motofuji teaches a resin composition for display buffer layer comprising [0019] the urethane resin for the display buffer layer [0017] and optionally radical polymerizable compound that is an acrylate compound [0050] that is polyethylene oxide monomethyl ether (meth)acrylate, polyethylene oxide (meth)acrylate, polyethylene oxide monoalkyl ether (meth)acrylate, or polypropylene oxide monoalkyl ether (meth)acrylate [0052], or optionally a leveling agent [0064] that is silicone leveling agents, aminopolyether-modified silicones, methoxy-modified silicones, polyether-modified silicones [0068], or optionally a plasticizer that is polybutadiene [0070], which reads on a composition comprising the copolymer of claim 1 and optionally a matrix polymer.
Motofuji does not teach a specific embodiment of the composition further comprising a matrix polymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Motofuji’s radical polymerizable compound that is an acrylate compound that is polyethylene oxide monomethyl ether (meth)acrylate, polyethylene oxide (meth)acrylate, polyethylene oxide monoalkyl ether (meth)acrylate, or polypropylene oxide monoalkyl ether (meth)acrylate, Motofuji’s leveling agent that is silicone leveling agents, aminopolyether-modified silicones, methoxy-modified silicones, polyether-modified silicones, or Motofuji’s plasticizer that is polybutadiene to modify Motofuji’s resin composition for display buffer layer, which would read on the composition further comprising a matrix polymer as claimed. One of ordinary skill in the art would have been motivated to do so because Motofuji teaches that the resin composition for display buffer layer optionally comprises radical polymerizable compound that is an acrylate compound [0050] that is polyethylene oxide monomethyl ether (meth)acrylate, polyethylene oxide (meth)acrylate, polyethylene oxide monoalkyl ether (meth)acrylate, or polypropylene oxide monoalkyl ether (meth)acrylate [0052], which would have been beneficial for modifying the radical polymerization properties of Motofuji’s resin composition for display buffer layer, that the resin composition for display buffer layer optionally comprises a leveling agent [0064] that is silicone leveling agents, aminopolyether-modified silicones, methoxy-modified silicones, polyether-modified silicones [0068], which would have been beneficial for improving leveling of Motofuji’s resin composition for display buffer layer, and that the resin composition for display buffer layer optionally comprises a plasticizer that is polybutadiene [0070], which would have been beneficial for plasticizing Motofuji’s resin composition for display buffer layer.
Regarding claim 7, Motofuji teaches that the resin composition for display buffer layer optionally further comprises an acid generator that is an active energy ray acid generator which generates an acid by active energy ray [0033], which optionally reads on the composition of claim 6, further comprising a photoacid generator as claimed. Motofuji teaches that the resin composition for display buffer layer optionally further comprises a leveling agent [0064] that is methoxy-modified silicones [0068], which optionally reads on wherein the matrix polymer comprises an acid-decomposable group as claimed.
Motofuji does not teach a specific embodiment of the composition of claim 6, further comprising a photoacid generator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Motofuji’s acid generator that is an active energy ray acid generator which generates an acid by active energy ray to modify Motofuji’s resin composition for display buffer layer, which would read on the composition of claim 6, further comprising a photoacid generator as claimed. One of ordinary skill in the art would have been motivated to do so because Motofuji teaches that the resin composition for display buffer layer optionally further comprises an acid generator that is an active energy ray acid generator which generates an acid by active energy ray [0033], which would have been beneficial for providing Motofuji’s resin composition with an ability to generate an acid when subjected to an active energy ray.
Motofuji does not teach a specific embodiment wherein the matrix polymer comprises an acid-decomposable group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Motofuji’s leveling agent that is methoxy-modified silicones to modify Motofuji’s resin composition for display buffer layer, which would read on wherein the matrix polymer comprises an acid-decomposable group as claimed. One of ordinary skill in the art would have been motivated to do so because Motofuji teaches that the resin composition for display buffer layer optionally further comprises a leveling agent [0064] that is methoxy-modified silicones [0068], which would have been beneficial for improving leveling of Motofuji’s resin composition for display buffer layer.
Regarding claim 8, Motofuji teaches that the resin composition for display buffer layer optionally further comprises a thermal acid generator which generates an acid by heat [0033], which optionally reads on the composition of claim 6, further comprising a thermal acid generator as claimed.
Motofuji does not teach a specific embodiment of the composition of claim 6, further comprising a thermal acid generator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Motofuji’s thermal acid generator which generates an acid by heat to modify Motofuji’s resin composition for display buffer layer, which would read on the composition of claim 6, further comprising a thermal acid generator as claimed. One of ordinary skill in the art would have been motivated to do so because Motofuji teaches that the resin composition for display buffer layer optionally further comprises a thermal acid generator which generates an acid by heat [0033], which would have been beneficial for providing Motofuji’s resin composition with an ability to generates an acid when subjected to heat.
Regarding claim 9, Motofuji teaches that the resin composition for display buffer layer further comprises a polymerization initiator, wherein curability by active energy rays becomes better [0019], which reads on the composition of claim 6, further comprising a crosslinking agent as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767